                        Case 19-10289-LSS      Doc 2291       Filed 10/05/20        Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al.,1                          : Case No. 19-10289 (LSS)
                                                             :
                                      Debtors.               : (Jointly Administered)
                                                             :
                                                             : Re: Docket No. 1714, 1715, 2083, 2084, 2289 & 2290
                                                             :
------------------------------------------------------------ x

                   NOTICE OF FILING OF BLACKLINES OF FURTHER REVISED
                   DISCLOSURE STATEMENT AND FURTHER AMENDED PLAN

                         PLEASE TAKE NOTICE that, on May 15, 2020, the above-captioned debtors

     and debtors-in-possession (collectively, the “Debtors”) filed the Joint Chapter 11 Plan of

     Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

     Bankruptcy Code [D.I. 1714] (the “Plan”) and filed the Disclosure Statement for Joint Chapter

     11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter

     11 of the Bankruptcy Code [D.I. 1715] (the “Disclosure Statement”) with the United States

     Bankruptcy Court for the District of Delaware (the “Court”).

                         PLEASE TAKE FURTHER NOTICE that, on August 12, 2020, the Debtors filed

     the (i) Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its

     Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [D.I. 2083] (the “Amended Plan”)

     and (ii) Disclosure Statement for Amended Joint Chapter 11 Plan of Reorganization of Imerys




 1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
 identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
 Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
 Georgia 30076.



     RLF1 24095145v.1
                   Case 19-10289-LSS    Doc 2291    Filed 10/05/20    Page 2 of 3




Talc America, Inc. and Its Debtors Affiliates Under Chapter 11 of the Bankruptcy Code [D.I.

2084] (the “Revised Disclosure Statement”).

                    PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the

Debtors filed further amended versions of the Amended Plan [D.I. 2289] (as may be further

amended, supplemented, or otherwise modified, the “Further Amended Plan”) and the Revised

Disclosure Statement [D.I. 2290] (as may be further amended, supplemented, or otherwise

modified, the “Further Revised Disclosure Statement”).

                    PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and

all parties in interest, a blackline comparison of the Further Amended Plan marked against the

Amended Plan is attached hereto as Exhibit 1 and a blackline comparison of the Further Revised

Disclosure Statement marked against the Revised Disclosure Statement is attached hereto as

Exhibit 2.

                    PLEASE TAKE FURTHER NOTICE that a hearing to consider the adequacy of

the information contained in the Further Revised Disclosure Statement is scheduled for October

8, 2020 at 11:30 a.m. (Eastern Time) before the Honorable Laurie Selber Silverstein at the

Court, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801 (the

“Disclosure Statement Hearing”).

                    PLEASE TAKE FURTHER NOTICE that, to the extent that the Debtors make

further revisions to the Further Amended Plan and the Further Revised Disclosure Statement

prior to the Disclosure Statement Hearing, the Debtors will present further blacklined copies of

such revised documents to the Court either at or before the Disclosure Statement Hearing.




                                               2
RLF1 24095145v.1
                   Case 19-10289-LSS   Doc 2291      Filed 10/05/20   Page 3 of 3




Dated: October 5, 2020                 /s/ Sarah E. Silveira
       Wilmington, Delaware
                                       RICHARDS, LAYTON & FINGER, P.A.

                                       Mark D. Collins (No. 2981)
                                       Michael J. Merchant (No. 3854)
                                       Amanda R. Steele (No. 5530)
                                       Brett M. Haywood (No. 6166)
                                       Sarah E. Silveira (No. 6580)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: collins@rlf.com
                                               merchant@rlf.com
                                               steele@rlf.com
                                               haywood@rlf.com
                                               silveira@rlf.com

                                       - and -

                                       LATHAM & WATKINS LLP

                                       Jeffrey E. Bjork (admitted pro hac vice)
                                       Kimberly A. Posin (admitted pro hac vice)
                                       Helena G. Tseregounis (admitted pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071-1560
                                       Telephone: (213) 485-1234
                                       Facsimile: (213) 891-8763
                                       E-mail: jeff.bjork@lw.com
                                                kim.posin@lw.com
                                                helena.tseregounis@lw.com

                                       - and -

                                       Richard A. Levy (admitted pro hac vice)
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Facsimile: (312) 993-9767
                                       E-mail: richard.levy@lw.com

                                       Counsel for Debtors and Debtors-in-Possession


                                                 3
RLF1 24095145v.1
